Citation Nr: 1549328	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus, L5-S1, with degenerative joint disease.  

2. Entitlement to a separate rating for neurological abnormalities of the bilateral lower extremities, associated with the Veteran's herniated nucleus pulposus, L5-S1, with degenerative joint disease.  

3. Entitlement to service connection for a cervical spine disability, to include as secondary to herniated nucleus pulposus, L5-S1, with degenerative joint disease.  

4. Entitlement to service connection for left knee arthritis.  

5. Entitlement to service connection for a right shoulder bursitis.  

6. Entitlement to service connection for sleep apnea. 

7. Whether new and material evidence has been received to reopen a claim of service connection for left shoulder bursitis. 

8. Whether new and material evidence has been received to reopen a claim of service connection for right knee pops/arthritis. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1988 to October 1999, plus more than 7 years prior active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ): Entitlement to a separate rating for neurological abnormalities of the bilateral lower extremities, associated with the Veteran's herniated nucleus pulposus, L5-S1, with degenerative joint disease; entitlement to service connection for a cervical spine disability, to include as secondary to herniated nucleus pulposus, L5-S1, with degenerative joint disease; entitlement to service connection for left knee arthritis; entitlement to service connection for a right shoulder bursitis; entitlement to service connection for sleep apnea; whether new and material evidence has been received to reopen a claim of service connection for left shoulder bursitis; and whether new and material evidence has been received to reopen a claim of service connection for right knee pops/arthritis.  


FINDING OF FACT

The Veteran's low back disability did not result in forward flexion of 30 degrees or less; no ankylosis; and no incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the immediately preceding 12 month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low back disability from have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243-5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in October 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed low back disability in November 2012 and April 2015.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran filed a claim for increase in August 2012.  His service-connected low back disability is evaluated at 20 percent disabling under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.)

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1). 

Diagnostic Code 5243 is also potentially applicable.  Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A November 2011 VA treatment record notes the Veteran's active range of motion was flexion to 45 degrees and extension to 10 degrees.  A subsequent November 2011 VA treatment record notes the Veteran's active range of motion was flexion to 45 degrees and extension to 23 degrees.  

An October 2012 private treatment record notes the Veteran's active range of motion was flexion to 40 degrees, extension to 10 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees, left rotation to 20 degrees, and right rotation to 20 degrees.  

The Veteran was afforded a VA examination in November 2012.  He reported low back pain all the time; it was exacerbated by any activity.  He denied any flare-ups.  His active range of motion was flexion to 40 degrees, with objective evidence of painful motion beginning at 40 degrees, extension to 30 degrees or greater, right lateral flexion to 30 degrees or greater, left lateral flexion to 30 degrees or greater, right lateral rotation to 30 degrees or greater, with objective evidence of painful motion beginning at 30 degrees or greater, and left lateral rotation to 30 degrees or greater, with objective evidence of painful motion beginning at 30 degrees or greater.  Upon repetitive range of motion testing, range of motion remained the same.  The examiner found the Veteran had functional loss and/or functional impairment of the back, to include less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  He had pain to palpation for joints evidenced by his complaints of pain to palpation of the low back.  No guarding or muscle spasms were found.  Muscle strength, reflexes, sensory examination, and straight leg tests were normal.  IVDS was noted, but the Veteran did not have any incapacitating episodes over the past 12 months due to IVDS.  The examiner reviewed a July 2010 magnetic resonance imaging (MRI) that revealed a mild disc bulge at L4-L5, minimal disc bulge at T11-T12, and mild degeration desiccated at L5-S1 disc.  A November 2012 x-ray was also reviewed that revealed degenerative disc disease in the lower lumbar spine with suggestion of spinal stenosis.  The examiner diagnosed the Veteran with degenerative disc disease and degenerative joint disease.  

A July 2013 VA treatment record notes the Veteran's back had mild tenderness to palpitation with lumbar paraspinal flexion to 70 degrees, with pain.  (See Virtual VA, Capri, 7/18/13, pg. 47). 

The Veteran was afforded another VA examination in April 2015.  The Veteran reported constant low back pain, difficulty sleeping, and increased pain with bending, standing, and sitting.  He denied flare-ups.  His active range of motion was flexion to 40 degrees, with evidence of pain, extension to 10 degrees, with evidence of pain, right lateral flexion to 10 degrees, with evidence of pain, left lateral flexion to 10 degrees, with evidence of pain, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The examiner notes that while initial range of motion testing was abnormal or outside of normal range, pain did not result in or cause functional loss.  Upon repetitive range of motion testing, range of motion remained the same and there was no additional loss of function or range of motion after three repetitions.  The examiner noted he was unable to evaluate whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated us over time because the Veteran was not examined immediately after repetitive use.  No objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine, but the examiner found the Veteran had localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Muscle strength was normal and no muscle atrophy was found.  Straight leg test was normal and no ankylosis of the spine was found.  While it was noted that the Veteran had IVDS, there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed in the past 12 months.  A November 2012 x-ray was reviewed that revealed mild to moderate degenerative disease with no significant change.  The examiner notes the Veteran had degenerative arthritis of the spine and intervertebral disc syndrome and diagnosed the Veteran with herniated nucleus pulposus with degenerative joint disease.  

The Board finds that VA examinations, private treatment records, and VA treatment records reflecting the symptoms of the Veteran's low back disability contain no documentation of a limitation of motion resulting in a forward flexion of the thoracolumbar spine of 30 degrees or less.  Similarly, those records contain no documentation or diagnosis of ankylosis, nor any allegation by the Veteran of ankylosis of the thoracolumbar spine.  Additionally, the most limited motion documented was forward flexion of 40 degrees.  While this limitation of motion is significant, it is squarely contemplated by and falls within the criteria for a 20 percent evaluation.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain in this case.  The Veteran's symptoms are contemplated by the 20 percent rating already assigned.  Although the Veteran reported during his November 2012 VA examination that he experienced back pain all the time that was exacerbated by any activity, reported during his April 2015 VA examination that he experienced constant low back pain, difficulty sleeping, and increased pain with bending, standing, and sitting, and the examiner noted he was unable to evaluate whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated us over time because the Veteran was not examined immediately after repetitive use over time, both examiner's found the Veteran had forward flexion to 40 degrees, even after repetitive range of motion testing.  Therefore, even taking pain into consideration, the flexion measurements do not meet the criteria for a disability rating in excess of 20 percent.  

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bedrest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months.  In this regard, both the VA examiners found the Veteran had IVDS, but found there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed in the past 12 months.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Codes 5235 through 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

After review of the record, the Board finds that evidence does not warrant a rating in excess of 20 percent at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his low back disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher ratings, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  The rating criteria specifically contemplate such symptomatology.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).



ORDER

A disability rating in excess of 20 percent for herniated nucleus pulposus, L5-S1, with degenerative joint disease, is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The General Rating Formula provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).  

Here, a November 2011 VA treatment record notes the Veteran complained of pain radiating down his left buttock and upper thigh intermittently.  Muscle strength was four in right hip flexion, four plus in right hip extension, three plus in left hip extension, negative five in right knee flexion, and four in left knee extension.  Light touch sensation was found bilaterally, severe tightness in hamstrings, mild left piriformis, and moderate bilateral quadriceps tightness.  A subsequent November 2011 VA treatment record notes the Veteran reported increased soreness in his right mid-back and down his left lateral thigh.  The Veteran also had significant decreased flexibility throughout his lower extremities.  An October 2012 private treatment record notes the Veteran reported pain radiating down his left leg occasionally and numbness.  Motor strength was four out of five for left dorsiflexion.  Sensory examination revealed S1 was hyperactive.  Hypertonicity was present in the back.  The record notes the Veteran had muscle disuse atrophy.  

The November 2012 VA examination notes muscle atrophy was found in a small area in the left medial calf, but no evidence of radiculopathy was found.  An October 2013 VA treatment record notes the Veteran reported pain from his lower lumbar spine radiated to his left buttock and upper thigh intermittently.  Tenderness was found at the lumbar paraspinal, quadratus lumborum, and multiple points of tenderness to palpitation at the quadratus lumborum area, left greater than right.  Finally, the April 2015 VA examination found the Veteran had localized tenderness, and left foot/toes sensation was decreased, but no radiculopathy was found.  Although the November 2012 and April 2015 VA examiner's found no radiculopathy, the Board finds evidence in the record reflects neurological abnormalities of the bilateral lower extremities associated with the Veteran's service-connected low back disability.  Since there is not an adequate description or explanation regarding these reported abnormalities, the connection with the service-connected back disability, and how such neurological abnormalities may be rated, the Board finds a VA examination is necessary.  

The Veteran also contends in his August 2012 claim that his neck disability is secondary to his service connected disabilities.  Service treatments records reflect that that an April 1998 physical profile noted the Veteran was seen for complaints of back pain/neck pain.  His limitations were noted to be no sit ups, no flutter kicks or straight leg raise, and no jumping exercises.  Additionally, he was allowed to do crunches as tolerated and recommended to go to the gym or pool during unit physical training for prescribed exercises and aerobic conditioning program.  

The Veteran was afforded a VA examination of his cervical spine disability in November 2012.  The examiner stated there were no reports of neck pain found on review of military medical records.  She diagnosed the Veteran with degenerative disc disease and degenerative joint disease and found it was less likely than not that the Veteran's cervical spine disability was proximately due to or the result of the Veteran's service-connected condition.  While the examiner found the Veteran's condition was not secondary to his service-connected disability, as the examiner did not give an opinion on direct service connection and incorrectly found no reports of neck pain in the Veteran's service treatment records, the Board finds a VA addendum is necessary to assert whether the Veteran's current cervical spine disability incurred in or as a result of active duty service.  

The remaining issues of entitlement to service connection for left knee arthritis; entitlement to service connection for a right shoulder bursitis; entitlement to service connection for sleep apnea; whether new and material evidence has been received to reopen a claim of service connection for left shoulder bursitis; and whether new and material evidence has been received to reopen a claim of service connection for right knee pops/arthritis are addressed in a rating decision rendered in June 2015; the Veteran expressed timely disagreement with the decisions in October 2015.  However, the RO did not issue a statement of the case on any of these issues.  Therefore, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the AOJ should return the claims file to the Board for these issues only if the Veteran perfects appeals in a timely manner.

Additionally, in the October 2015 notice of disagreement, the Veteran requested he be provided a hearing before a Decision Review Officer (DRO).  Upon review of the claims file, no such hearing has been scheduled, and the Veteran has not withdrawn his request.  As the RO schedules DRO hearings, a remand of this matter is also warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional evidence relevant to the Veteran's neurological abnormalities of the bilateral lower extremities and cervical spine disability that may have come into existence in the interim.

2. Thereafter, afford the Veteran an opportunity to attend an appropriate VA examination and opinion to determine whether any neurological abnormalities are associated with the Veteran's service-connected thoracolumbar spine disability, and to what extent any found neurological abnormalities impair the Veteran.  The claims file must be reviewed by the examiner.  A rationale for all medical opinions shall be provided.

3. With regard to the cervical spine service connection claim, obtain a VA addendum medical opinion from an appropriate examiner.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report that the claims file was in fact made available for review in conjunction with the examination.  The examiner is requested to address the following question: 

Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed cervical spine disability was incurred in or as a result of active duty service, specifically noting service treatment records noting reports of back and neck pain in April 1998. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

5. The AOJ should also furnish the Veteran with a Statement of the Case for the following issues: Entitlement to service connection for left knee arthritis; entitlement to service connection for a right shoulder bursitis; entitlement to service connection for sleep apnea; whether new and material evidence has been received to reopen a claim of service connection for left shoulder bursitis; and whether new and material evidence has been received to reopen a claim of service connection for right knee pops/arthritis.  In connection with adjudicating these  issues, the RO should afford the Veteran an opportunity for a DRO hearing, as was specifically requested.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


